Name: 81/400/EEC: Commission Decision of 15 May 1981 establishing the status of Member States as regards classical swine fever with a view to its eradication
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: 1981-06-11

 Avis juridique important|31981D040081/400/EEC: Commission Decision of 15 May 1981 establishing the status of Member States as regards classical swine fever with a view to its eradication Official Journal L 152 , 11/06/1981 P. 0037 - 0037 Finnish special edition: Chapter 3 Volume 13 P. 0091 Spanish special edition: Chapter 03 Volume 22 P. 0035 Swedish special edition: Chapter 3 Volume 13 P. 0091 Portuguese special edition Chapter 03 Volume 22 P. 0035 COMMISSION DECISION of 15 May 1981 establishing the status of Member States as regards classical swine fever with a view to its eradication (81/400/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 3 (2) thereof, Whereas no cases of classical swine fever have been detected for over a year in Denmark, Ireland, the United Kingdom and Luxembourg ; whereas ; in those Member States, vaccination against swine fever has been prohibited for over a year and animals so vaccinated are not allowed on holdings; Whereas Belgium, France, Greece, Italy, the Netherlands and the Federal Republic of Germany do not fulfil some or all of the conditions laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Denmark, Ireland, the United Kingdom and Luxembourg are hereby recognized as being officially free from classical swine fever, within the meaning of Article 2 (2) of Directive 80/1095/EEC. Belgium, France, Greece, Italy, the Netherlands and the Federal Republic of Germany shall submit plans for the eradication of classical swine fever in accordance with Articles 3 and 4 of the abovementioned Directive. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 May 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1.12.1980, p. 1.